Case 8:18-cv-02869-VMC-CPT Document 143 Filed 12/09/19 Page 1 of 3 PageID 3287



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION and
 ALPINE SECURITIES CORPORATION,
                                                              CASE NO.: 8:18-cv-02869
        Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ____________________________________/


       CERTIFICATION PURSUANT TO L.R 3.01(g) RE PLAINTIFFS’ UNOPPOSED
             MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL



        Pursuant to Local Rule 3.01(g), counsel for Plaintiffs certifies that he has conferred with

 counsel for Defendant, who does not oppose to the relief requested in Plaintiffs’ Motion for

 Leave to File Documents Under Seal. [Dkt. 141].


 Dated this 9th day of December 2019

                                              /s/ Jordan Susman_____
                                              Charles J. Harder, Esq.
                                              Admitted Pro Hac Vice
                                              Jordan Susman, Esq.
                                              Admitted Pro Hac Vice
                                              HARDER LLP
                                              132 South Rodeo Drive, Suite 301
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              Email: charder@harderllp.com
                                              Email: jsusman@harderllp.com

                                              -and-

                                                 1
Case 8:18-cv-02869-VMC-CPT Document 143 Filed 12/09/19 Page 2 of 3 PageID 3288




                                    Kenneth G. Turkel, Esq.
                                    Florida Bar No. 867233
                                    Shane B. Vogt, Esq.
                                    Florida Bar No. 0257620
                                    BAJO | CUVA | COHEN | TURKEL
                                    100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602
                                    Tel: (813) 443-2199
                                    Fax: (813) 443-2193
                                    Email: kturkel@bajocuva.com
                                    Email: svogt@bajocuva.com




                                      2
Case 8:18-cv-02869-VMC-CPT Document 143 Filed 12/09/19 Page 3 of 3 PageID 3289



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 9, 2019, I caused the foregoing document to be
 served via electronic mail to:


 David C. Banker (Fla. Bar No. 352977)
 J. Carter Andersen (Fla. Bar No. 0143626)
 Harold D. Holder (Fla. Bar No. 118733)
 BUSH ROSS, PA
 1801 N. Highland Avenue
 Tampa, Florida 33602
 Phone: 813-224-9255
 Fax: 813-223-9620
 Primary: dbanker@bushross.com;
 candersen@bushross.com;
 hholder@bushross.com
 Secondary: aflowers@bushross.com
 ksalter@bushross.com
 Attorneys for Defendant


                                             /s/ Marcie Moreno
                                             Assistant to Attorney Jordan Susman




                                               3
